UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period :	January 1, 2014 — December 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: The falling price of oil has captured headlines in recent months and is having a sustained effect on markets and economies worldwide. Cheaper oil allows many consumers and businesses to shift spending to other priorities. At the same time, the decline reflects greater pessimism about global growth, and it is having a negative impact on the energy sector  not just in the United States, but wherever energy is a key export. This change in the investing environment has contributed to an increase in market volatility. Although the U.S. economy continues to grow, economic challenges in Europe, China, and Japan are causing uncertainty. Compared with recent years, we may see more tempered returns from equity and fixed-income markets. While a number of positive trends continue, including an improving housing market and a brighter employment situation, investors should also be alert to a possible increase in short-term interest rates that is widely expected to occur in 2015. History suggests that rising rates could generate headwinds for markets. In all types of market conditions, Putnam offers a wide range of flexible strategies. Our experienced investment teams employ new ways of thinking about building portfolios for both the opportunities and risks in todays markets. In this dynamic environment, it may be an opportune time for you to meet with your financial advisor to ensure that your portfolio is properly aligned with your goals and tolerance for risk. As always, thank you for investing with Putnam. Performance summary (as of 12/31/14) Investment objective Capital appreciation Net asset value December 31, 2014 Class IA: $13.35 Class IB: $13.20 Total return at net asset value (as of 12/31/14) Class IA shares* Class IB shares† MSCI EAFE Index (ND) 1 year –6.58% –6.78% –4.90% 5 years 34.68 33.03 29.68 Annualized 6.14 5.87 5.33 10 years 47.86 44.31 54.29 Annualized 3.99 3.74 4.43 Life 191.28 180.05 134.17 Annualized 6.12 5.89 4.86 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: January 2, 1997. † Class inception date: April 30, 1998. The MSCI EAFE Index (ND) is an unmanaged index of equity securities from developed countries in Western Europe, the Far East, and Australasia. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. Putnam VT International Equity Fund 1 Report from your fund’s manager International markets struggled during the 12-month reporting period ended December 31, 2014 while U.S. stocks generally made healthy gains. What drove this divergence? While U.S. markets made gains on the strength of a relatively solid economic recovery, non-U.S. markets declined in the face of more troubling macroeconomic conditions. This was the case for much of the year. At the start of 2014, for example, a weaker dollar and a stronger euro acted as a headwind for European companies. In Japan, a consumption tax instituted in April appeared to boost consumer activity in the first quarter, but it acted as a drag on consumption in succeeding quarters. In addition, a China-led emerging-market slowdown generated a fair amount of uncertainty for emerging-market companies, in our view, as well as European and Japanese exporters. Geopolitically, too, a number of negative surprises inhibited non-U.S. stock performance through year-end. Russian aggression in Ukraine, and the escalation of tensions between Russia and the West, were challenges for European markets, in particular. How did Putnam VT International Equity Fund perform in this environment? The portfolio underperformed relative to its benchmark for the period, largely as a result of some positions in financial company stocks and weakness in energy-related holdings, which suffered from a sharply declining oil price. During the period, the European Central Bank [ECB] initiated an asset-quality review of European financial institutions; while this may build confidence in the financials sector over time, it proved to be a drag on the sector’s performance, particularly in the fourth quarter of 2014. What are some bright spots in Europe and Japan? We think structural change in Europe is leading to increasingly compelling opportunities for investors. Consolidation among French telecoms, for example, has curtailed what had long been fierce industry competition and, in our view, has greatly enhanced the return potential of a smaller number of key players. Similarly, Irish banking has undergone a process of consolidation that we believe has enhanced the return potential of a smaller group of lending institutions, particularly those that are positioned to benefit from improvements in the domestic commercial real estate market. With economic changes instituted under Prime Minister Shinzo Abe slowly taking effect in Japan, companies are increasingly under pressure to deliver higher returns on equity for their investors. Financially, these companies are in an enviable position, with what appears to be sufficient assets and cash on their balance sheets to be able to withstand substantial economic pressure. The question now is whether company management can deliver for their shareholders. This potential revolution in corporate governance will likely take time to unfold, but in the meantime, a weak yen relative to the dollar makes valuations for a number of Japanese exporters especially compelling, in our view. What is your outlook for international equity investing in 2015? From here, while risks remain, we see an improved relative outlook for international markets. Increased monetary stimulus, weaker currencies, lower oil prices, and completion of the asset-quality review in Europe should all become tailwinds for non-U.S. stock performance, in our view. In addition, continued economic strength in the United States and potentially increased fiscal stimulus in various regions may help lift the global economy and propel a market rebound. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Stock prices may fall or fail to rise over time for a variety of reasons, including general financial market conditions and factors related to a specific issuer or industry. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. You can lose money by investing in the fund. Your fund’s manager Portfolio Manager Simon Davis is Co-Head of International Equities at Putnam. He joined Putnam in 2000 and has been in the investment industry since 1988. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2Putnam VT International Equity Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expense per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2014, to December 31, 2014. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expense per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/13* 0.89% 1.14% Annualized expense ratio for the six-month period ended 12/31/14† 0.86% 1.11% *Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expense per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/14 for the 6 months ended 12/31/14 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $4.12 $5.31 $4.38 $5.65 Ending value (after expenses) $899.00 $898.00 $1,020.87 $1,019.61 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/14. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Putnam VT International Equity Fund 3 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT International Equity Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT International Equity Fund (the “fund”) at December 31, 2014, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2014 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 9, 2015 4Putnam VT International Equity Fund The fund’s portfolio 12/31/14 COMMON STOCKS (99.5%)* Shares Value Australia (5.6%) BHP Billiton PLC 209,172 $4,474,150 Challenger, Ltd. 837,060 4,409,652 G8 Education, Ltd. 661,503 2,236,964 Origin Energy, Ltd. 262,194 2,474,340 Telstra Corp., Ltd. 885,601 4,300,659 Austria (0.9%) voestalpine AG 75,830 2,989,271 Belgium (1.7%) Anheuser-Busch InBev NV 48,402 5,446,857 Brazil (0.1%) FabFurnish GmbH (acquired 8/2/13, cost $8) (Private) † ∆∆ F 6 5 Global Fashion Holding SA (acquired 8/2/13, cost $394,947) (Private) † ∆∆ F 9,323 234,356 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $8) (Private) † ∆∆ F 6 5 New Middle East Other Assets GmbH (acquired 8/2/13, cost $3) (Private) † ∆∆ F 2 2 Canada (1.8%) Intact Financial Corp. 39,600 2,858,031 Suncor Energy, Inc. 97,733 3,104,104 China (2.7%) Alibaba Group Holding, Ltd. ADR † S 25,576 2,658,369 China Mobile, Ltd. 205,500 2,414,138 China Resources Power Holdings Co., Ltd. 1,460,000 3,730,042 France (14.8%) Air Liquide SA 25,018 3,086,936 Airbus Group NV 64,278 3,192,509 Alcatel-Lucent † 796,939 2,829,274 BNP Paribas SA 101,248 5,949,767 Faurecia 79,411 2,953,124 Gaztransport Et Technigaz SA 41,497 2,450,758 Natixis SA 477,179 3,137,849 Sanofi 74,301 6,771,490 SFR-Numericable † 95,026 4,685,759 Total SA 129,611 6,682,643 Veolia Environnement SA 331,302 5,883,439 Germany (7.6%) Deutsche Post AG 202,117 6,612,993 Henkel AG & Co. KGaA (Preference) 54,470 5,892,268 Siemens AG 48,355 5,483,951 TUI AG † S 233,657 3,754,676 Zalando SE † 58,509 1,797,739 Zalando SE (acquired 9/30/13, cost $672,622) (Private) † ∆∆ F 28,050 778,967 India (0.6%) Bharti Infratel, Ltd. 334,611 1,784,078 Ireland (2.5%) Bank of Ireland † 5,631,887 2,099,858 Kerry Group PLC Class A 45,612 3,147,050 Smurfit Kappa Group PLC 127,274 2,858,000 COMMON STOCKS (99.5%)* cont. Shares Value Italy (3.0%) Luxottica Group SpA 60,684 $3,322,306 Telecom Italia SpA RSP 4,950,586 4,137,873 Unione di Banche Italiane ScpA 327,218 2,329,258 Japan (18.5%) Astellas Pharma, Inc. 274,200 3,816,209 Daikin Industries, Ltd. 47,500 3,063,622 Japan Airlines Co., Ltd. 129,300 3,776,928 Japan Tobacco, Inc. 209,100 5,741,485 KDDI Corp. 44,400 2,778,118 Mitsubishi Corp. 213,400 3,913,729 Mizuho Financial Group, Inc. 1,911,800 3,212,395 NSK, Ltd. 218,000 2,581,871 Panasonic Corp. 316,000 3,712,581 Sumitomo Mitsui Financial Group, Inc. 176,200 6,366,547 Tokyo Gas Co., Ltd. 1,131,000 6,103,060 Toshiba Corp. 964,000 4,081,959 Toyota Motor Corp. 164,400 10,252,077 Mexico (0.5%) Grupo Financiero Banorte SAB de CV 299,585 1,655,319 Netherlands (2.9%) Akzo Nobel NV 44,961 3,117,806 ING Groep NV GDR † 472,707 6,120,426 New Zealand (1.6%) Spark New Zealand, Ltd. 2,132,931 5,167,907 Norway (1.2%) DNB ASA 270,936 3,994,781 Singapore (2.1%) Ezion Holdings, Ltd. 2,720,640 2,306,531 United Overseas Bank, Ltd. 240,000 4,437,086 South Korea (2.8%) Coway Co., Ltd. 30,975 2,356,746 Samsung Electronics Co., Ltd. 2,970 3,570,095 SK Hynix, Inc. † 67,976 2,926,998 Spain (3.1%) Atresmedia Corporacion de Medios de Comunicacion SA S 178,061 2,504,427 Banco de Sabadell SA 702,084 1,839,280 Grifols SA ADR 71,471 2,429,299 International Consolidated Airlines Group SA † 415,332 3,103,850 Sweden (3.1%) Assa Abloy AB Class B 80,693 4,264,375 Com Hem Holding AB † 462,974 3,717,545 Intrum Justita AB 67,563 1,998,456 United Arab Emirates (0.8%) Dubai Islamic Bank PJSC † 1,411,416 2,594,455 United Kingdom (19.6%) Associated British Foods PLC 98,713 4,796,036 AstraZeneca PLC 119,293 8,391,744 Compass Group PLC 237,484 4,047,756 Fiat Chrysler Automobiles NV † 167,284 1,919,658 Genel Energy PLC † 195,052 2,087,829 Kingfisher PLC 792,396 4,175,618 Liberty Global PLC Ser. C 42,800 2,067,668 Putnam VT International Equity Fund5 COMMON STOCKS (99.5%)* cont. Shares Value United Kingdom cont. Metro Bank PLC (acquired 1/15/14, cost $998,323) (Private) † ∆∆ F 46,900 $973,122 Persimmon PLC 179,549 4,392,116 Prudential PLC 245,048 5,639,083 Regus PLC S 938,050 3,021,337 St James’s Place PLC 217,377 2,731,833 Telecity Group PLC 212,950 2,668,502 Thomas Cook Group PLC † 1,655,763 3,259,923 TSB Banking Group PLC † S 773,956 3,345,777 Vodafone Group PLC 1,442,030 4,941,060 WPP PLC 225,418 4,676,564 United States (2.0%) Google, Inc. Class C † 6,388 3,362,643 Tyco International PLC 71,598 3,140,288 Total common stocks (cost $297,715,780) Principal SHORT-TERM INVESTMENTS (4.2%)* amount/shares Value Putnam Cash Collateral Pool, LLC 0.20% d Shares 11,160,038 $11,160,038 Putnam Short Term Investment Fund 0.10% L Shares 203,323 203,323 SSgA Prime Money Market Fund Class N 0.04% P Shares 790,000 790,000 U.S. Treasury Bills with an effective yield of 0.03%, April 9, 2015 ∆ $250,000 249,982 U.S. Treasury Bills with an effective yield of zero %, February 19, 2015 ∆ 30,000 30,000 U.S. Treasury Bills with an effective yield of 0.02%, February 26, 2015 ∆ 110,000 109,997 U.S. Treasury Bills with effective yields ranging from zero % to 0.11%, February 5, 2015 ∆ 445,000 444,994 U.S. Treasury Bills with an effective yield of 0.01%, January 15, 2015 ∆ 261,000 260,999 U.S. Treasury Bills with an effective yield of zero %, January 29, 2015 ∆ 159,000 159,000 Total short-term investments (cost $13,408,327) Total investments (cost $311,124,107) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreignsecurities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreignsecurities on deposit with a custodian bank PJSC Public Joint Stock Company Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2014 through December 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $321,789,700. † Non-income-producing security. ∆∆ Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,986,457, or 0.6% of net assets. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $1,086,885 to cover certain derivatives contracts and the settlement of certain securities. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Financials 19.8% Consumer discretionary 19.6 Industrials 15.0 FORWARD CURRENCY CONTRACTS at 12/31/14 (aggregate face value $174,028,637) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Sell 3/18/15 $13,122,589 $13,551,102 $428,513 Barclays Bank PLC Canadian Dollar Buy 1/21/15 441,032 455,279 (14,247) Hong Kong Dollar Sell 2/13/15 88,216 88,182 (34) Japanese Yen Sell 2/13/15 1,945,465 2,053,556 108,091 Swiss Franc Buy 3/18/15 3,472,432 3,583,403 (110,971) Citibank, N.A. Danish Krone Buy 3/18/15 4,839,495 4,997,599 (158,104) Japanese Yen Buy 2/13/15 4,703,221 4,951,908 (248,687) 6Putnam VT International Equity Fund FORWARD CURRENCY CONTRACTS at 12/31/14 (aggregate face value $174,028,637) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International Australian Dollar Sell 1/21/15 $5,990,289 $6,367,718 $377,429 Canadian Dollar Buy 1/21/15 2,104,843 2,183,379 (78,536) Canadian Dollar Sell 1/21/15 2,104,843 2,192,097 87,254 Euro Buy 3/18/15 9,863,343 10,183,594 (320,251) Japanese Yen Buy 2/13/15 2,808,018 2,956,502 (148,484) New Zealand Dollar Sell 1/21/15 2,231,551 2,232,393 842 Norwegian Krone Sell 3/18/15 1,130,713 1,216,280 85,567 Swedish Krona Buy 3/18/15 537,564 554,745 (17,181) Swiss Franc Buy 3/18/15 6,135,299 6,330,803 (195,504) Deutsche Bank AG Australian Dollar Sell 1/21/15 7,405,501 7,871,431 465,930 British Pound Buy 3/18/15 10,575,859 10,618,837 (42,978) Euro Sell 3/18/15 5,034,110 5,113,622 79,512 New Zealand Dollar Sell 1/21/15 2,413,580 2,399,342 (14,238) HSBC Bank USA, National Association Australian Dollar Sell 1/21/15 976,745 1,038,253 61,508 British Pound Buy 3/18/15 528,217 533,506 (5,289) Euro Sell 3/18/15 1,101,147 1,136,800 35,653 JPMorgan Chase Bank N.A. Canadian Dollar Buy 1/21/15 840,853 862,125 (21,272) Euro Sell 3/18/15 4,906,244 5,058,854 152,610 Japanese Yen Buy 2/13/15 6,607,207 6,813,518 (206,311) Norwegian Krone Sell 3/18/15 914,787 984,083 69,296 Singapore Dollar Sell 2/13/15 2,154,143 2,223,775 69,632 Swiss Franc Buy 3/18/15 4,134,649 4,266,960 (132,311) State Street Bank and Trust Co. Canadian Dollar Buy 1/21/15 2,962,560 3,085,662 (123,102) Canadian Dollar Sell 1/21/15 2,962,560 3,066,198 103,638 Euro Sell 3/18/15 3,628,797 3,746,434 117,637 Israeli Shekel Buy 1/21/15 1,858,506 1,989,325 (130,819) Japanese Yen Sell 2/13/15 3,845,358 4,010,668 165,310 Swiss Franc Buy 3/18/15 2,230,789 2,301,793 (71,004) UBS AG Australian Dollar Buy 1/21/15 2,095,133 2,226,931 (131,798) British Pound Sell 3/18/15 7,837,888 7,951,877 113,989 Euro Buy 3/18/15 2,966,583 3,109,887 (143,304) Swiss Franc Buy 3/18/15 6,958,965 7,181,448 (222,483) WestPac Banking Corp. Australian Dollar Buy 1/21/15 6,580,756 6,994,436 (413,680) Euro Sell 3/18/15 9,367,500 9,672,162 304,662 Japanese Yen Sell 2/13/15 5,577,533 5,872,170 294,637 Total Putnam VT International Equity Fund 7 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $— $17,895,765 $— Austria — 2,989,271 — Belgium — 5,446,857 — Brazil — — 234,368 Canada 5,962,135 — — China 2,658,369 6,144,180 — France — 47,623,548 — Germany 3,754,676 19,786,951 778,967 India — 1,784,078 — Ireland — 8,104,908 — Italy — 9,789,437 — Japan — 59,400,581 — Mexico 1,655,319 — — Netherlands — 9,238,232 — New Zealand — 5,167,907 — Norway — 3,994,781 — Singapore — 6,743,617 — South Korea — 8,853,839 — Spain 2,429,299 7,447,557 — Sweden — 9,980,376 — United Arab Emirates — 2,594,455 — United Kingdom 2,067,668 60,094,836 973,122 United States 6,502,931 — — Total common stocks Short-term investments 993,323 12,415,010 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $171,122 $— Totals by level $— $— During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 8 Putnam VT International Equity Fund Statement of assets and liabilities 12/31/14 Assets Investment in securities, at value, including $10,582,858 of securities on loan (Note 1): Unaffiliated issuers (identified cost $299,760,746) $322,143,002 Affiliated issuers (identified cost $11,363,361) (Notes 1 and 5) 11,363,361 Foreign currency (cost $108,918) (Note 1) 108,751 Dividends, interest and other receivables 464,639 Receivable for shares of the fund sold 330,096 Unrealized appreciation on forward currency contracts (Note 1) 3,121,710 Total assets Liabilities Payable for shares of the fund repurchased 296,582 Payable for compensation of Manager (Note 2) 190,930 Payable for custodian fees (Note 2) 18,634 Payable for investor servicing fees (Note 2) 27,249 Payable for Trustee compensation and expenses (Note 2) 167,816 Payable for administrative services (Note 2) 2,176 Payable for distribution fees (Note 2) 45,128 Unrealized depreciation on forward currency contracts (Note 1) 2,950,588 Collateral on securities loaned, at value (Note 1) 11,160,038 Collateral on certain derivative contracts, at value (Note 1) 790,000 Other accrued expenses 92,718 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $500,847,617 Undistributed net investment income (Note 1) 3,418,153 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (205,025,414) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 22,549,344 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $112,782,235 Number of shares outstanding 8,446,123 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $13.35 Computation of net asset value Class IB Net assets $209,007,465 Number of shares outstanding 15,836,221 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $13.20 The accompanying notes are an integral part of these financial statements. Putnam VT International Equity Fund 9 Statement of operations Year ended 12/31/14 Investment income Dividends (net of foreign tax of $718,202) $8,325,913 Interest (including interest income of $1,553 from investments in affiliated issuers) (Note 5) 2,171 Securities lending (Note 1) 235,554 Total investment income Expenses Compensation of Manager (Note 2) 2,536,629 Investor servicing fees (Note 2) 367,606 Custodian fees (Note 2) 77,937 Trustee compensation and expenses (Note 2) 15,160 Distribution fees (Note 2) 602,957 Administrative services (Note 2) 8,995 Other 176,664 Total expenses Expense reduction (Note 2) (47,017) Net expenses Net investment income Net realized gain on investments (net of foreign tax of $102,750) (Notes 1 and 3) 31,796,365 Net realized gain on swap contracts (Note 1) 651,666 Net realized loss on foreign currency transactions (Note 1) (658,488) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 26,175 Net unrealized depreciation of investments during the year (60,426,227) Net loss on investments Net decrease in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/14 12/31/13 Decrease in net assets Operations: Net investment income $4,824,707 $5,060,590 Net realized gain on investments and foreign currency transactions 31,789,543 76,795,865 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (60,400,052) 18,741,713 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (1,528,733) (2,123,685) Class IB (2,308,790) (4,314,759) Decrease from capital share transactions (Note 4) (53,225,442) (107,049,034) Total decrease in net assets Net assets: Beginning of year 402,638,467 415,527,777 End of year (including undistributed net investment income of $3,418,153 and $3,151,575, respectively) The accompanying notes are an integral part of these financial statements. 10 Putnam VT International Equity Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 12/31/14 .21 (1.15) (.17) — .87 1.48 72 12/31/13 .17 3.04 (.21) — .89 1.38 82 12/31/12 .19 1.93 (.26) — .89 1.78 60 12/31/11 .20 (2.11) (.40) — e,f .87 1.83 91 12/31/10 .16 .95 (.40) — .89 1.53 75 Class IB 12/31/14 .17 (1.13) (.13) — 1.12 1.23 72 12/31/13 .15 2.99 (.18) — 1.14 1.18 82 12/31/12 .16 1.91 (.23) — 1.14 1.54 60 12/31/11 .17 (2.09) (.37) — e,f 1.12 1.57 91 12/31/10 .14 .94 (.38) — 1.14 1.28 75 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Millennium Partners, L.P., Millennium Management L.L.C. and Millennium International Management, L.L.C., which amounted to less than $0.01 per share outstanding as of March 28, 2011. f Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. Putnam VT International Equity Fund11 Notes to financial statements 12/31/14 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2014 through December 31, 2014. Putnam VT International Equity Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek capital appreciation. The fund invests mainly in common stocks (growth or value stocks or both) of large and midsize companies outside the United States that Putnam Management believes have favorable investment potential. For example, the fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management may also consider other factors that Putnam Management believes will cause the stock price to rise. The fund invests mainly in developed countries, but may invest in emerging markets. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and has delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or 12Putnam VT International Equity Fund loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to manage exposure to specific securities. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,084,768 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $849,975 and may include amounts related to unsettled agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $11,160,038 and the value of securities loaned amounted to $10,582,858. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against thesearrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Putnam VT International Equity Fund13 At December 31, 2014, the fund had a capital loss carryover of $204,925,450 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $68,339,847 N/A $68,339,847 12/31/16 131,971,485 N/A 131,971,485 12/31/17 4,614,118 N/A 4,614,118 12/31/18 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from foreign currency gains and losses, from income on swap contracts and from partnership income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $720,606 to decrease undistributed net investment income, $34 to decrease paid-in-capital and $720,640 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $40,834,754 Unrealized depreciation (18,552,464) Net unrealized appreciation 22,282,290 Undistributed ordinary income 3,677,783 Capital loss carryforward (204,925,450) Cost for federal income tax purposes $311,224,073 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 36.8% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.850% of the first $5 billion, 0.800% of the next $5 billion, 0.750% of the next $10 billion, 0.700% of the next $10 billion, 0.650% of the next $50 billion, 0.630% of the next $50 billion, 0.620% of the next $100 billion and 0.615% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed, through June 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $126,310 Class IB 241,296 Total $367,606 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by no monies under the expense offset arrangements and by $47,017 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $199, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. 14Putnam VT International Equity Fund The fund has adopted a distribution plan (the Plan) with respect to its classIB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $602,957 Note 3 — Purchases and sales of securities Cost of purchases Proceeds from sales Investments in securities (Long-term) $263,203,556 $316,551,035 U.S. government securities (Long-term) — — Total Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/14 Year ended 12/31/13 Year ended 12/31/14 Year ended 12/31/13 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 234,755 $3,307,374 273,455 $3,426,834 745,206 $10,278,049 500,375 $6,050,424 Shares issued in connection with reinvestment of distributions 108,038 1,528,733 183,234 2,123,685 164,796 2,308,790 375,850 4,314,759 342,793 4,836,107 456,689 5,550,519 910,002 12,586,839 876,225 10,365,183 Shares repurchased (1,240,771) (17,591,153) (1,688,618) (21,457,244) (3,786,962) (53,057,235) (8,147,756) (101,507,492) Net decrease Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Short Term Investment Fund * $— $95,278,183 $95,074,860 $1,553 $203,323 Total $— * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Forward currency contracts (contract amount) $188,900,000 OTC total return swap contracts (notional) $—* * For the reporting period there were no holdings at the end of each fiscal quarter and the transactions were considered minimal. The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $3,121,710 Payables $2,950,588 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Putnam VT International Equity Fund15 Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 contracts Swaps Total Foreign exchange contracts $(526,128) $— $(526,128) Equity contracts — 651,666 $651,666 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Forward currency contracts Total Foreign exchange contracts $34,156 $34,156 Total Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Citibank, N.A Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts # $428,513 $108,091 $— $551,092 $545,442 $97,161 $291,538 $386,585 $113,989 $599,299 $3,121,710 Total Assets $— Liabilities: Forward currency contracts # — 125,252 406,791 759,956 57,216 5,289 359,894 324,925 497,585 413,680 2,950,588 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $350,000 $— $(406,791) $(110,000) $440,000 $— $(50,000) $— $(279,988) $— Net amount $78,513 $(17,161) $— $(98,864) $48,226 $91,872 $(18,356) $61,660 $(103,608) $185,619 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. 16Putnam VT International Equity Fund Putnam VT International Equity Fund 17 Federal tax information (Unaudited) For the reporting period, total interest and dividend income from foreign countries were $8,864,889, or $0.37 per share (for all classes of shares). Taxes paid to foreign countries were $820,952, or $0.03 per share (for all classes ofshares). The fund designated 1.86% of ordinary income distributions as qualifying for the dividends received deduction for corporations. Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected, with all funds of the Trust voting together as a single class, as follows: Votes for Votes withheld Liaquat Ahamed 545,333,593 24,865,496 Ravi Akhoury 545,906,178 24,292,911 Barbara M. Baumann 549,255,821 20,943,268 Jameson A. Baxter 548,878,213 21,320,877 Charles B. Curtis 548,266,326 21,932,764 Robert J. Darretta 548,954,413 21,244,676 Katinka Domotorffy 547,720,210 22,478,879 John A. Hill 548,926,132 21,272,957 Paul L. Joskow 548,318,739 21,880,351 Kenneth R. Leibler 549,128,017 21,071,073 Robert E. Patterson 548,989,554 21,209,535 George Putnam, III 548,805,405 21,393,685 Robert L. Reynolds 549,170,754 21,028,335 W. Thomas Stephens 548,523,544 21,675,546 A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votes for Votes against Abstentions Broker non-votes 24,144,290 778,155 2,228,335 — A proposal to adopt an Amended and Restated Declaration of Trust was approved, with all funds of the Trust voting together as a single class, as follows: Votes for Votes against Abstentions Broker non-votes 507,595,281 19,452,349 43,151,459 — All tabulations are rounded to the nearest whole number. 18 Putnam VT International Equity Fund About the Trustees Putnam VT International Equity Fund 19 *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2014, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President, Treasurer, and Clerk Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Vice President and Chief Legal Officer Since 2007 Putnam Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments, Putnam Investments and Nancy E. Florek (Born 1957) Putnam Management, and PutnamManagement Vice President, Director of Proxy Voting and Putnam RetailManagement Corporate Governance, Assistant Clerk, and Susan G. Malloy (Born 1957) Associate Treasurer Robert R. Leveille (Born 1969) Vice President and Assistant Treasurer Since 2000 Vice President and Chief Compliance Officer Since 2007 Since 2007 Director of Accounting & Control Chief Compliance Officer, Services, Putnam Investments and Putnam Investments, Putnam Management, PutnamManagement and Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 20 Putnam VT International Equity Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2014, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Investment Sub-Advisor Legal Counsel Kenneth R. Leibler The Putnam Advisory Company, LLC Ropes & Gray LLP Robert E. Patterson One Post Office Square George Putnam, III Boston, MA 02109 Independent Registered Robert L. Reynolds Public Accounting Firm W. Thomas Stephens Marketing Services PricewaterhouseCoopers LLP Putnam Retail Management One Post Office Square Boston, MA 02109 The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT International Equity Fund 21 This report has been prepared for the shareholders H513 of Putnam VT International Equity Fund. VTAN009 292433 2/15 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2014	$50,799	$ — $9,244	$ — December 31, 2013	$50,292	$ — $6,059	$ — For the fiscal years ended December 31, 2014 and December 31, 2013, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $571,309 and $156,059 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
